Citation Nr: 9906530	
Decision Date: 03/11/99    Archive Date: 03/18/99

DOCKET NO.  98-00 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.

2.  Entitlement to an increased disability evaluation for 
left ear hearing loss, currently evaluated as 0 percent 
disabling.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel




INTRODUCTION

The case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an August 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  The veteran had active service from 
July 1974 to May 1977. 

In addition, as the Board finds that further development is 
necessary with respect to the claim of entitlement to an 
increased disability evaluation for left ear hearing loss, 
that issue will be addressed in the REMAND portion of this 
decision.


FINDING OF FACT

The veteran currently suffers from right ear hearing loss 
which is related to his period of active service. 


CONCLUSION OF LAW

The veteran's right ear hearing loss was incurred during his 
period of active service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 1991); 38 C.F.R. §§ 3.102, 3.303, 3.385 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is "well-grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991). See Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  That is, the Board finds that the veteran has 
presented a claim which is not implausible when his 
contentions and the evidence of record are viewed in the 
light most favorable to the claim. The Board is also 
satisfied that all relevant facts have been properly and 
sufficiently developed.  Accordingly, no further assistance 
to the veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a) (West 1991).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (1998).  A 
veteran who served during a period of war or during peacetime 
service after December 31, 1946, is presumed in sound 
condition except for defects noted when examined and accepted 
for service.  38 U.S.C.A. § 1111, 1137 (West 1991).  Clear 
and unmistakable evidence that the disability existed prior 
to service will rebut this presumption.  38 U.S.C.A. § 1111 
(West 1991); 38 C.F.R. § 3.304(b) (1998).

In addition, if a condition noted during service is not shown 
to be chronic, then continuity of symptomatology after 
service generally is required for service connection.  
38 C.F.R. § 3.303(b) (1998).  The chronicity provision of 
38 C.F.R. § 3.303(b) is applicable where evidence, regardless 
of its date, shows that a veteran had a chronic condition in 
service or during an applicable presumption period and still 
has such condition.  Such evidence must be medical unless it 
relates to a condition as to which, under the court's case 
law, lay observation is competent.  If the chronicity 
provision is not applicable, a claim may still be well 
grounded or reopened on the basis of 38 C.F.R. § 3.303(b) if 
the condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488 (1997).

Before service connection may be granted for hearing loss, 
the loss must be of a particular level of severity.  For 
purposes of applying the laws administered by the VA, 
impaired hearing will be considered a disability when the 
thresholds for any of the frequencies at 500, 1000, 2000, 
3000 and 4000 Hertz is 40 decibels or greater; the thresholds 
at three of these frequencies are 26 or greater; or speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  See 38 C.F.R. § 3.385.  However, in Hensley v. 
Brown, 5 Vet. App. 155 (1993), the Court stated that 38 
C.F.R. § 3.385, does not preclude service connection for a 
current hearing disability where hearing was within normal 
limits on audiometric testing at separation from service. Id. 
at 159.  The Court explained that when audiometric test 
results at the veteran's separation from service do not meet 
the regulatory requirements for establishing a "disability" 
at that time, he or she may nevertheless establish service 
connection for a current hearing disability by submitting 
evidence that the current disability is causally related to 
service. Id. at 160.

With respect to the evidence of record, the veteran's service 
medical records contain the veteran's June 1974 entrance 
examination indicating the veteran had a normal hearing 
ability, although it fails to contain any specific 
audiometric scores regarding the veteran's hearing ability.  
Additionally, the records contain a January 1975 periodic 
examination which reveals the veteran's pure tone thresholds, 
in decibels, for the right ear were 25, 20, 20, 55, measured 
at 500, 1000, 2000, and 4000 Hertz, respectively.  Finally, 
the records include the veteran's March 1977 discharge 
examination which notes the veteran's hearing ability for the 
right ear was measured twice, and his pure tone thresholds, 
in decibels, for the right ear were 15, 20, 5, 40, the first 
time, and 30, 25, 0, 25, the second time, both measured at 
500, 1000, 2000, and 4000 Hertz, respectively. 

A May 1993 audiological examination report from the St. 
John's Regional Medical Center shows the veteran had moderate 
sensori-neural hearing loss, bilaterally, as well as that his 
pure tone thresholds, in decibels, for the right ear were 40, 
55, 50, 55, 50, measured at 500, 1000, 2000, 3000, and 4000 
Hertz.  Finally, an August 1997 VA audiological examinations 
note the veteran had decreased hearing bilaterally, which was 
slightly disabling, and reveals his pure tone thresholds, in 
decibels, for the right ear were 30, 50, 50, 60, 65, measured 
at 500, 1000, 2000, 3000, and 4000 Hertz.

After a review of the evidence of record, the Board finds 
that the veteran's entrance examination indicates he had a 
normal hearing ability, as well as that a subsequent January 
1975 periodic examination and his discharge examination show 
he had thresholds of 40 decibels and above at 4000 Hertz.  
Additionally, the August 1997 VA examination reveals the 
veteran's pure tone thresholds, in decibels, for the right 
ear were 30, 50, 50, 60, 65, measured at 500, 1000, 2000, 
3000, and 4000 Hertz.  As such, the veteran's current right 
ear hearing loss disability, as well as his right ear hearing 
loss disability at the time of his discharge from service 
meet the criteria defined in 38 C.F.R. § 3.385 and Hensley, 
supra.  Furthermore, as the record does not contain clear and 
unmistakable evidence that the veteran's in-service right ear 
hearing disability pre-existed his entrance into the service, 
the Board finds the presumption of soundness is for 
application in this case, and thus, the veteran has 
established he is entitled to service connection for right 
ear hearing loss.  See 38 U.S.C.A. §§ 1110, 1111, 1131, 1137, 
5107 (West 1991); 38 C.F.R. §§ 3.102, 3.303, 3.385 (1998).


ORDER

Service connection for right ear hearing loss is granted.


REMAND

The United States Court of Veterans Appeals (Court) has held 
that a mere allegation that a service connected disability 
has become more severe is sufficient to establish a well 
grounded claim for an increased rating.  See Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. Derwinski, 2 
Vet. App 629, 632 (1992).  Accordingly, the Board finds that 
the veteran's claim to an increased evaluation for left ear 
hearing loss is "well-grounded" within the meaning of 38 
U.S.C.A. § 5107(a), and thus, the VA has a duty to assist the 
claimant in developing facts which are pertinent to this 
claim.  See 38 U.S.C.A. § 5107(a) (West 1991).

In this case, the Board notes that the evaluations of 
bilateral hearing loss range from noncompensable to 100 
percent based on organic impairment of hearing acuity as 
measured by the results of speech discrimination tests 
together with the average hearing threshold levels as 
measured by pure tone audiometry tests in the frequencies 
1,000, 2,000, 3,000, and 4,000 cycles per second.  To 
evaluate the degree of disability for bilateral service 
connected hearing loss, the rating schedule establishes 
eleven (11) auditory acuity levels, designated from level I 
for essentially normal acuity through level XI for profound 
deafness.  38 C.F.R. § 4.85, Diagnostic Codes 6100-6110 
(1998).  The assignment of disability ratings for hearing 
impairment is derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).

However, where service connection has been granted for 
defective hearing involving only one ear, and total deafness 
is present in the other ear as a result of nonservice-
connected disability not the result of the veteran's own 
willful misconduct, a compensable evaluation is possible.  38 
U.S.C.A. § 1160(a) (West 1991).  Nevertheless, in situations 
where service connection has been granted only for defective 
hearing involving one ear, and the veteran does not have 
total deafness in both ears, a maximum 10 percent evaluation 
is assignable where hearing in the service-connected ear is 
at Level X or XI.  38 C.F.R. § 4.85, 4.87, Diagnostic Codes 
6100 and 6101 (1998).  Thus, for purposes of evaluation, a 
nonservice-connected ear will be treated as service connected 
only when there is total deafness in that nonservice-
connected ear.  38 C.F.R. § 3.383(a)(3) (1997).  Otherwise, 
the nonservice-connected ear shall be assigned a level I for 
rating purposes.

Thus, given the Board's award of service connection for right 
ear hearing loss, and given the substantial differences in 
evaluating unilateral and bilateral hearing disabilities, the 
Board finds that the veteran should be afforded a VA 
audiological examination in order to better determine the 
severity of his left ear hearing disability, as required by 
the VA's duty to assist.  See 38 U.S.C.A. § 5107(a) (West 
1991). 

Based on the foregoing, and in order to fully and fairly 
adjudicate the veteran's claim in this case, the appeal is 
REMANDED to the RO for the following actions:

1.  The RO should schedule the veteran 
for a VA audiological examination by an 
appropriate specialist to ascertain the 
nature and severity of his bilateral 
hearing loss.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner should 
review all pertinent records in the 
veteran's claims file, and a copy of 
this REMAND, prior to the examination.  
Following a thorough evaluation, the 
examiner should render an opinion as to 
the level of functional impairment 
caused by the veteran's bilateral 
defective hearing disability.  The 
complete rationale on which the 
examiner's opinion is based should be 
provided.  Since it is important that 
each disability be viewed in relation to 
its history, the veteran's claims file 
must be made available to the examiner 
for review before and during the 
examination.

2.  The RO should review the written 
medical opinion to determine if it is in 
compliance with this REMAND.  If 
deficient in any manner, it should be 
returned, along with the claims file, 
for immediate corrective action.

3.  When the development requested has 
been completed, the case should be 
readjudicated by the RO.  If the benefit 
sought is not granted, the veteran and 
his representative should be furnished a 
supplemental statement of the case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time. The veteran is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  However, no action is required of the 
veteran until he is notified.



		
	FRANK L. CHRISTIAN
	Acting Member, Board of Veterans' Appeals


 

- 8 -


- 2 -


